A married woman has the right to open and operate a tea room as an "employment" separate from her husband. Section 5871 C.G.L., 3952 R.G.. S. By doing so she becomes entitled to the wages and earnings of the business and by the same token, I think, to the liabilities incurred in the management of the business so undertaken, including liability for rent agreed to be paid as an incident to the statutorily permitted separate "employment" of the wife.
The "mort-main" of obsolete legal rules applicable to a status of married women that the Legislature has abolished, which married women have long since outgrown and by their own choice have abandoned in public, business and political life in the interest of a greater freedom of individual action, should no longer be applied in courts of justice *Page 854 
having the power to reform their own dogmas to conform to changed circumstances. Therefore I am unable to concur in a pronouncement that when a married woman goes into the tea room business and rents a place within which to conduct it, that it is her husband, and not she, who becomes liable to pay the rent agreed upon, despite the fact that the Legislature has specifically divorced the husband from all control of his wife's separate "earnings" as well as wages.
My view is that Section 5871 C.G.L., 3592 R.G.S., is a statute of emancipation for married women with respect to separate business ventures embarked upon by them and that the burdens that are incident to such business ventures go with the privilege of conducting them, including legal liability of the business property employed by the married woman in her separate business venture to distress for rent when the rent is due and is not paid.
To say that a married woman engaging in a separate "employment" (meaning something more than a mere master and servant relationship) can sue and recover with respect to her property invested therein to realize the "earnings" (meaning capital gains as distinguished from mere wages) thereof "the same as though she were a single woman" (to use the statutory language of Section 5871 C.G.L., supra) without at the same time being subject to respond in law for liabilities that by statute are attached totenants, whether male or female, married or celibate, is out of all harmony with justice and right such as the courts are ordained to administer, if indeed, not out of harmony with our holding in Bryan v. Bullock, 84 Fla. 179, 93 Sou. Rep. 182, wherein this Court held that when a married woman was authorized to own bank stock she could not *Page 855 
legally shirk the legal liabilities that were necessarily incident to the privileged ownership.
My view is that the necessary intendment of Section 5871, C.G.L., 3952 R.G.S., as well as of our landlord and tenant statutes is to make married women who exercise their statutory privilege to become tenants assume the legal burdens incident to that relation.
I think that the decree should be reversed.
BUFORD, J., concurs.